Citation Nr: 1821193	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to December 1982 and from December 1985 to May 1986, with additional service in the National Guard of New York.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  A hearing transcript is associated with the electronic file.

The Board has recharacterized the Veteran's claim for service connection for PTSD, as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  The claim has been recharacterized to broadly reflect that the scope of the claim includes any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to adjudicate the issues of entitlement to service connection for a sinus disability, a respiratory disability, a sleep disorder and an acquired psychiatric disorder, claimed as PTSD.

The Veteran seeks entitlement to service connection for disabilities he claims are due to exposure to environmental hazards on September 11, 2001, when his reserve unit responded to terrorist activities in New York, New York.  At his hearing, the Veteran testified that his reserve unit was activated on September 11, 2001 and remained activated until December 2001.  See Hearing transcript pp. 4, 15.  A review of the Veteran's electronic file reveals that his service personnel records include documents indicating he had a period of reserve service with the New York National Guard from May 1998 through May 2003.  The Board notes service connection can be granted for a disability resulting from disease or injury during full-time service in the National Guard, as it constitutes active duty for training (ACDUTRA).  See 38 U.S.C. § 101(22).  Thus, development is needed to ascertain the Veteran's duty status from September 11, 2001 through December 31, 2001.

Additionally, at his hearing, the Veteran testified that his treating physicians and his therapist would be willing to complete VA Disability Benefits Questionnaires on his behalf.  A review of the electronic file reveals these records have not been associated with the claims file.  On remand, attempts to obtain these records should be made.

Finally, the Board acknowledges that the Veteran has not been provided examinations for his claims for service connection for a sinus disability, respiratory disability, sleep disorder and PTSD.  The Board finds that VA examinations will be necessary if the Veteran's period of service in New York from September 11, 2001 through December 2001 is verified.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to obtain the Veteran's service (personnel and medical) records relating to any active duty and Army National Guard service and verify any (and all) periods of active service from September 11, 2001 to December 2001.  The AOJ should request that the service department verify each such alleged period of service identified.  If the Veteran's service treatment records and his service personnel records for any verified periods cannot be located because they are irretrievably lost or were destroyed, it must be so certified.  In that event the AOJ should arrange for exhaustive further development (including from military finance records) to verify the Veteran's periods of service.  The scope of the search must be noted in the record.  This development should be completed before further development described below is sought.  The AOJ should then prepare for the record a determination as to what asserted periods of service were verified.

2.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

3.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records.  Provide the Veteran with the appropriate authorization for release form(s); include the appropriate VA disability benefits questionnaire forms to be completed by his health care providers.

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  If the reported period of service in New York is verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed sinus disability.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner is asked to identify all current sinus disorders and state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in service, or is otherwise related to service.  Please explain why or why not.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, (s)he should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

5.  If the reported period of service in New York is verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed respiratory disability.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner is asked to identify all current respiratory disorders and state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in service, or is otherwise related to service.  Please explain why or why not.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, (s)he should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

6.  If the reported period of service in New York is verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed sleep disorder.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner is asked to identify all current sleep disorders and state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in service, or is otherwise related to service.  Please explain why or why not.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, (s)he should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

7.  If the reported period of service in New York is verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner is asked to identify all current psychiatric disorders, to include PTSD, and state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in service, or is otherwise related to service.  Please explain why or why not.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, (s)he should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

8.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




